
	

114 HR 3772 IH: Stop Obesity in Schools Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3772
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mrs. Lowey (for herself, Ms. Brown of Florida, Mr. Engel, Ms. Norton, Mr. Kind, Mr. Nolan, Mr. Rangel, Mr. Takano, Mr. Hastings, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce childhood obesity, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Obesity in Schools Act of 2015. 2.FindingsThe Congress finds as follows:
 (1)It is estimated that 34.9 percent (78.6 million) of American adults and 17 percent (12,700,000) of American children are overweight or obese.
 (2)The prevalence of obesity among children aged 6 to 11 more than doubled in the past 30 years, going from 7 percent in 1980 to 17.7 percent in 2012. The rate among adolescents aged 12 to 19 more than quadrupled, increasing from 5 percent to 20.5 percent.
 (3)An estimated 70 percent of overweight young people have at least 1 additional risk factor for heart disease, such as high cholesterol or high blood pressure. In addition, children who are overweight are at greater risk for bone and joint problems, sleep apnea, and social and psychological problems such as stigmatization and poor self-esteem.
 (4)According to the Centers for Disease Control and Prevention (CDC), obesity-related medical costs in the United States are approximately $147,000,000,000. On average, medical spending for an obese individual is $1,429 higher per year than for someone of normal weight.
 (5)A report released by Trust for America’s Health, entitled F as in Fat: How Obesity Policies are Failing in America, found that the United States does not have an aggressive, coordinated national strategy as needed to address this crisis.
 3.National Strategy to Reduce Childhood ObesityThe Secretary of Health and Human Services, in cooperation with State, local, and tribal governments, Federal agencies, local educational agencies, health care providers, the research community, and the private sector, shall develop a national strategy to reduce childhood obesity in the United States. Such strategy shall—
 (1)provide for the reduction of childhood obesity rates by 10 percent by the year 2020; (2)address both short- and long-term solutions to reducing the rates of childhood obesity in the United States;
 (3)identify how the Federal Government can work effectively with State, local, and tribal governments, local educational agencies, health care providers, the research community, the private sector, and other entities as necessary to implement the strategy; and
 (4)include measures to identify and overcome all obstacles to achieving the goal of reducing childhood obesity in the United States.
			4.Grants to local educational agencies and tribal governments to adopt wellness policies and
			 anti-obesity initiatives
 (a)GrantsThe Director of the Centers for Disease Control and Prevention shall make grants to local educational agencies and tribal governments to reduce childhood obesity by adopting wellness policies and anti-obesity initiatives.
 (b)Use of fundsAs a condition on the receipt of a grant under this section, a local educational agency or tribal government shall agree to use the grant to reduce childhood obesity by adopting wellness policies and anti-obesity initiatives, which may include one or more of the following:
 (1)Strategies to improve the nutritional value of food served on school campuses. (2)Innovative ways to incorporate nutrition education into the curriculum from prekindergarten through grade 12.
 (3)Increased physical activity in during- and after-school activities. (4)Any other measure that, in the determination of the Director, may provide a significant improvement in the health and wellness of children.
 (c)Cost sharingAs a condition on the receipt of a grant under this section, a local educational agency or tribal government shall agree to pay, from funds derived from non-Federal sources, not less than 25 percent of the costs of the activities carried out with the grant.
 (d)ApplicationTo seek a grant under this section, a local educational agency or tribal government shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require.
 (e)Annual accountability reportAs a condition on the receipt of a grant under this section, a local educational agency or tribal government shall agree to submit an annual accountability report to the Director. Each such report shall include a description of the degree to which the agency or government, in using grant funds, has made progress in reducing childhood obesity.
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of fiscal years 2016 through 2020.
			5.Evaluation of programs for the prevention of obesity in children and adolescents
 (a)In generalFor the purpose described in subsection (b), the Director shall (directly or through grants or contracts awarded to public or nonprofit private entities) arrange for the evaluation of a wide variety of existing programs designed in whole or in part to prevent obesity in children and adolescents, including programs that do not receive grants from the Federal Government for operation.
 (b)PurposeThe purpose of the evaluation under this section shall be to determine the following: (1)The effectiveness of programs in reducing obesity in children and adolescents.
 (2)The factors contributing to the effectiveness of the programs. (3)The feasibility of replicating the programs in other locations.
 (c)ReportNot later than 18 months after the date of the enactment of this Act, the Director shall submit a report to the Congress on the results of the evaluation under this section.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2016 through 2020.
			6.Healthy living and wellness coordinating councils
 (a)GrantsThe Director shall make grants on a competitive basis to State, local, or tribal governments, and consortia of such governments, to reduce childhood obesity through—
 (1)establishing or expanding healthy living and wellness coordinating councils; and (2)supporting regional workshops.
 (b)Uses of fundsAs a condition on the receipt of a grant under this section, an entity shall agree to use the grant to carry out one or more of the following:
 (1)Establishing a healthy living and wellness coordinating council. (2)Expanding the activities of a healthy living and wellness coordinating council, including by implementing State-based or regionwide activities that will reduce the rates of childhood obesity.
 (3)Supporting regional workshops designed to permit educators, administrators, health care providers, and other relevant parties to share successful research-based strategies for increasing healthy living and reducing obesity in elementary and secondary schools.
 (c)Council requirementsIn this section, the term healthy living and wellness coordinating council means an organization that— (1)is charged by a State government, a local or tribal government, or a consortium of local or tribal governments, as applicable, to increase healthy living and reduce obesity in elementary and secondary schools; and
 (2)is composed of educators, administrators, health care providers, and other relevant parties. (d)Cost sharingAs a condition on the receipt of a grant under this section, an entity shall agree to pay, from funds derived from non-Federal sources, not less than 25 percent of the costs of the activities carried out with the grant.
 (e)Annual accountability reportAs a condition on the receipt of a grant under this section, an entity shall agree to submit an annual accountability report to the Director. Each such report shall include a description of the degree to which the entity, in using grant funds, has made progress in increasing healthy living and reducing obesity in elementary and secondary schools.
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2016 through 2020.
 7.DefinitionsIn this Act: (1)The term Director means the Director of the Centers for Disease Control and Prevention.
 (2)The term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			
